Exhibit 10.10

[BigBand Networks, Inc. Letterhead]

March 10, 2008

Mr. Maurice Castonguay

[Address redacted]

 

  Re: Employment Offer

Dear Moe:

On behalf of BigBand Networks, Inc. (“BigBand”), I am pleased to extend an offer
of employment to you for the position of Senior Vice President and Chief
Financial Officer, reporting to Amir Bassan-Eskenazi or his designee. This
letter sets out the terms of your employment with BigBand, which will start on
March 12, 2008 (“Start Date”). This offer and your Start Date are contingent
upon successful completion of a background check. Your primary office in 2008
shall be Redwood City, California with travel to other locations as needed. The
Company will reimburse you for all reasonable business expenses related to such
travel.

Subject to the approval of the Board of Directors of BigBand, in consideration
for your service to BigBand, you will be paid a base salary of $23,333.34 per
month (which equals $280,000 on an annualized basis), less applicable taxes and
other withholdings in accordance with BigBand’s standard payroll practices. You
will be eligible for $140,000 in variable compensation (50% of your base salary)
based on participation in BigBand’s performance bonus program on the same basis
as other members of BigBand’s senior management. In addition, you will be
eligible to participate in various BigBand fringe benefit plans, including:
Group Health Insurance, Flexible Spending Accounts, 401(k) Savings Plan, and the
vacation program. BigBand reserves the right to modify employee benefit plans
and policies, as it deems necessary. These benefits will be explained to you
during your employee orientation.

During a period beginning on the Start Date and ending on April 30, 2008 (the
“Transition Period”), BigBand shall reimburse you for all reasonable costs
associated with your relocation to Redwood City, California including the costs
of flight for both you and your spouse, the costs of hotels, and the costs of
rental cars.

Subject to the approval of the Board of Directors of BigBand, you will be
granted an option to purchase 400,000 shares of BigBand common stock under
BigBand’s Stock Option Plan at an exercise price equal to the fair market value
of that stock on your option grant date (the “Initial Option”). Your Initial
Option will vest 25% at the one year anniversary of your start date, with
monthly vesting of the balance over the subsequent 36 months, in 36 equal
monthly amounts, except if there is a Termination or Constructive Termination
following a Change of Control, as delineated below. These options will be
subject to the terms and conditions of the related BigBand Stock Option Plan and
related standard form of stock option agreement, as modified by this letter
agreement, which you will be required to sign as a condition of receiving the
option.



--------------------------------------------------------------------------------

Mr. Maurice Castonguay

March 10, 2008

Page 2

 

Your employment with BigBand is “at will”; it is for no specified term, and may
be terminated by you or BigBand at any time, with or without cause or advance
notice. Any contrary representations that may have been made to you are
superceded by this offer. This is the full and complete agreement between you
and BigBand on this term. Although your job duties, title, compensation and
benefits, as well as BigBand’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and BigBand’s Chief Executive
Officer.

In the event that BigBand should experience a Change in Control (as that term is
defined in the stock option agreement) and you are terminated for a reason other
than for Cause or you are Constructively Terminated within six months (6) months
after such Change in Control, (i) contingent upon your signing of a general
release acceptable to BigBand, which is not inconsistent with the terms and
intent of this letter agreement, or its successor in interest, you will receive
a severance payment equal to twelve (12) months of your then-current base
salary, less applicable taxes and other withholdings as determined by BigBand’s
payroll department, and (ii) will receive thirty-six (36) months accelerated
vesting on the Initial Option (“Acceleration”). Provided however, in the event
that your benefits provided for in this letter agreement, when aggregated with
any other payments or benefits received by you would constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code, and
would be subject to the excise tax imposed by Section 4999 of the Code, then you
shall have the unilateral right to reduce, in order of priority: such severance
payments by an amount required to eliminate the excise tax imposed under
Section 4999 . If after reduction of the severance payments, you are still
subject to the excise tax imposed under Section 4999, you will have the
unilateral right to reduce the number of months acceleration of your then
outstanding unvested options to eliminate the excise tax imposed under
Section 4999

In the event that your employment with BigBand is terminated or Constructively
Terminated for a reason other than for Cause and such termination or
Constructive Termination is not within (6) months after a Change of Control,
then contingent upon your signing of a general release acceptable to BigBand or
its successor in interest, you will receive a severance payment equal to six
(6) months of your then-current base salary, less applicable taxes and other
withholdings as determined by BigBand’s payroll department.

Application of Internal Revenue Code Section 409A: Notwithstanding anything to
the contrary in this offer letter, if you are a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the final regulations and any guidance promulgated thereunder
(“Section 409A”) at the time of your termination (other than due to death), and
the severance payable to you, if any, pursuant to this offer letter, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following your termination of employment, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of your termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if you die following your termination but prior
to the six (6) month anniversary of your termination, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of your death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this offer letter is intended to constitute separate payments for purposes
of Section 1.409A-2(b)(2) of



--------------------------------------------------------------------------------

Mr. Maurice Castonguay

March 10, 2008

Page 3

 

the Treasury Regulations. For purposes of this paragraph, any amount paid under
this offer letter that satisfies the requirements of the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations will not
constitute Deferred Compensation Separation Benefits, and any amount paid under
this offer letter that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit will not constitute
Deferred Compensation Separation Benefits. For these purposes, “Section 409A
Limit” will mean the lesser of two (2) times: (i) your annualized compensation
based upon the annual rate of pay paid to you during the Company’s taxable year
preceding the Company’s taxable year of your termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which your employment is
terminated.

The provisions of the foregoing paragraph are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. You
and the Company agree to work together in good faith to consider amendments to
this offer letter which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A.

The Company acknowledges that you currently serve on the board of directors of
Cedar Point Communication, Inc. as chairperson of the Audit Committee. The
Company also acknowledges that the provision of those services to Cedar Point
Communications and your compensation for such services, are not in conflict with
the provision of your services to the Company.

For purposes of this Agreement, “Cause” shall mean (i) the commission of any act
of fraud, embezzlement or dishonesty by you, (ii) any unauthorized use or
disclosure by you of confidential information or trade secrets of BigBand’s (or
any parent or subsidiary), (iii) any other intentional misconduct by you
adversely affecting the business or affairs of BigBand (or any parent or
subsidiary) in a material manner, or (iv) your failure to maintain Redwood City,
California as your primary office location for at least three weeks per month in
2008 (other than June, July and August of 2008) and at least two weeks per month
thereafter.

For purposes of this Agreement, “Constructive Termination” shall mean your
resignation within two (2) years following the initial existence of any one or
more of the following without your express written consent: (i) the relocation
of the principal place of your employment to a location that is more than
(50) miles from Redwood City, California or Westborough, Massachusetts; (ii) any
failure by BigBand to pay, or any material reduction by BigBand of, your base
salary or benefits (unless reductions comparable in amount and duration are
concurrently made for all other employees of BigBand with responsibilities,
organizational level and title comparable to yours); (iii) without your express
written consent, a significant reduction of your duties, position or
responsibilities (for purposes of clarity, following a change of control, you
are not the Senior Vice President and Chief Financial Officer of the combined
company); or (iv) failure of the Company to obtain an agreement from any such
successor company to assume and agree to perform the Company’s obligations under
this letter agreement. You will not resign as a result of a Constructive
Termination without first providing BigBand with written notice of the acts or
omissions constituting the grounds for a “Constructive Termination” within
ninety (90)



--------------------------------------------------------------------------------

Mr. Maurice Castonguay

March 10, 2008

Page 4

 

days of the initial existence of the grounds for a “Constructive Termination”
and a reasonable cure period of not less than thirty (30) days following the
date of such notice.

By accepting employment with BigBand, you represent that you will not be acting
in breach of any agreement with any of your previous employers. BigBand is very
impressed with the skills and experience that you will bring to us and we hope
that you will consider this offer carefully. Should you accept this offer, I
would like to remind you that it is BigBand’s policy to avoid situations where
information or materials might come into our hands that are considered
proprietary by individuals or companies other than BigBand. Other than in your
capacity as member of the board of directors of Cedar Point Communications or
any such other boards in which you serve. We are interested in employing you
because of your skills and abilities, not because of any trade secrets you have
learned elsewhere. It is important that you take care not to bring, even
inadvertently, any books, drawings, notes, materials, etc., except your personal
effects as you leave your current employer. Thus, you represent and warrant that
you are not acting in breach of any non-competition, employment or other
agreements with your current employer or any of your previous employers.

Like all BigBand employees, you will be required, as a condition to your
employment with BigBand, to sign BigBand’s standard At Will Employment,
Confidential Information, Invention Assignment, and Arbitration Agreement, a
copy of which is included with this letter. Also, you will be required to
provide BigBand with documents establishing your identity and right to work in
the U.S. within three (3) business days after your Start Date.

To ensure the timely and economical resolution of disputes that arise in
connection with your employment with BigBand, you and BigBand agree that any and
all disputes, claims (including, but not limited to, any claims for
compensation, benefits, stock or stock options, fraud or age, sex, race,
disability or other discrimination or harassment), or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, your employment, or the termination of your employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Mateo County,
California, conducted in accordance with the rules of the American Arbitration
Association (“AAA”) under the applicable AAA employment rules. By agreeing to
this arbitration procedure, both you and BigBand waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that you or
BigBand would be entitled to seek in a court of law. BigBand shall pay all AAA’s
arbitration fees in excess of the amount of court fees that would be required if
the dispute were decided in a court of law. Nothing in this Agreement is
intended to prevent either you or BigBand from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Notwithstanding the foregoing, you and BigBand each have the right
to resolve any issue or dispute arising under your Employee Proprietary
Information and Inventions Assignment Agreement by court action.

This agreement and the other agreements referred to above constitute the entire
agreement between you and BigBand regarding the terms and conditions of your
employment, and they supersede all prior negotiations, representations or
agreements, whether oral or written, between you and BigBand. This agreement may
only be modified by a document signed by you and the Chief Executive Officer of
BigBand.



--------------------------------------------------------------------------------

Mr. Maurice Castonguay

March 10, 2008

Page 5

 

We look forward to working with you at BigBand. Please sign and date this letter
on the spaces provided below to acknowledge your acceptance of the terms of this
offer. If you have any questions, please call me at 650-995-5000.

 

  Sincerely,   BigBand Networks, Inc.

By:

 

/s/ Amir Bassan-Eskenazi

  Amir Bassan-Eskenazi   President and Chief Executive Officer

I have read the above employment offer and accept employment with BigBand on the
terms and conditions set forth in this agreement.

 

Date: March 10, 2008  

/s/ Maurice Castonguay

  Maurice Castonguay

My anticipated start date is March 12, 2008.